Webb, Judge.
The trial judge directed a verdict for the defendant here, and we reverse.
The evidence shows that Mrs. Mattie Johnson was employed at Castleberry’s dry cleaning store. She was to manage the store and do alterations for which she was to receive $125 per week salary plus 50% of the amount received for alterations. Mrs. Johnson testified that she worked at the dry cleaner’s for .30 weeks and received "up to” $25 per week, which she took from the cash drawer as her compensation. During this 30-week period, she averaged at least $50 per week in alterations. She testified that any amounts she actually received were for alterations only, and she had not received her $125 weekly salary.
The trial judge granted a directed verdict for Castleberry because the evidence did not show exactly how much money Mrs. Johnson took from the cash drawer as her compensation. However, Mrs. Johnson specifically testified that she never received more than $25 per week and that she averaged at least $50 per week in alterations. The jury could have found that she received none of the $125 per week salary for a period of 30 weeks and would have been authorized to return a verdict for this amount.
A motion for directed verdict shall be granted where the evidence demands a particular verdict. Code § 81A-150. In that the evidence would have authorized a verdict for Mrs. Johnson, it certainly did not demand a verdict for Castleberry. Accordingly, the trial judge erred in granting a directed verdict to Castleberry.
Submitted January 11, 1978
Decided February 3, 1978.
Carroll, Greenfield & Poole, John W. Greenfield, for appellant.
James L. Mayson, H. G. McBrayer, for appellee.

Judgment reversed.


Quillian, P. J., and McMurray, J., concur.